DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “wherein a first conduit and/or a first conduit portion for supplying the initial substance in a mattered manner is at least temporarily connected to a distillate removal container in order to supply a removed distillate or distillate component to the evaporation flask again and to subject it to an evaporation process,” in lines 11-14. 
Although this limitation is functional in nature, it is understood to impose structure upon the claimed device. Specifically, this limitation is understood to require that the device has a first conduit and/or a first conduit portion that is configured to supply the initial substance in a mattered manner and that is configured to be connected to a distillate removal container in order to supply a removed distillate or distillate component to the evaporation flask again and to subject it to an evaporation process.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: the “heating device adapted to heat the substance to obtain a vaporized substance” in claim 1, the “pressure-generating device adapted to generate a low pressure and/or an excess pressure” in claim 1, the “shut-off device[s]” in claims 4-6 and 15, and the “metering device adapted to supply a predetermined amount of the at least one component of the initial substance from the storage container in to a metering container” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “heating device adapted to heat the substance” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “heating” and “adapted to heat the substance” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8, 10, and 15-18 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Accordingly, the claimed “heating device adapted to heat the substance” has been interpreted as a heating bath, as well as equivalents thereof.

Claim limitation “pressure-generating device adapted to generate a low pressure and/or an excess pressure” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “pressure-generating” and “adapted to generate a low pressure and/or an excess pressure” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8, 10, 12, and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The condenser 4 has coolant connections 8 for supplying and discharging of a coolant as well as a low pressure connection 19 that is connected to a compressor 5 via a conduit 10 and a valve 9. The compressor 5 is suitable for generating an excess pressure and for generating low pressure up to a vacuum,” (page 9 lines 16-19).
Accordingly, the claimed “pressure-generating device adapted to generate a low pressure and/or an excess pressure” has been interpreted as a compressor, as well as equivalents thereof.

Claim limitation “shut-off device” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4-6 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
“The supply conduit 11 for supplying the initial substance in a metered manner connects the evaporation flask 2 with the container 13 and has a shut-off device in the form of a valve 15,” (Page 8 Lines 28-30). 
“The removal conduit 30 for removing rests and/or residues of the initial substance connects the evaporation flask 2 with the residue container 20 and has a shut-off device in the form of a valve 40,” (Page 9 Lines 3-5). 
“A distillate conduit 12 with a valve 16 connects the distillate collection container 6 with the distillate removal container 14. The valve 16 is configured to open the distillate conduit 12 so that an exchange of substances between the collection container 6 and the distillate removal container 14 is possible, and to shut off the distillate conduit 12 so that no exchange of substances takes place,” (Page 9 Lines 23-27). 
Accordingly, the claimed “shut-off device[s]” have been interpreted as valves, as well as equivalents thereof.

Claim limitation “metering device adapted to supply a predetermined amount of the at least one component of the initial substance from the storage container in to a metering container” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “metering” and “adapted to supply a predetermined amount of the at least one component of the initial 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “A further conduit 51 connects the storage container 50 with the container 13 and has a metering device in the form of a peristaltic pump 17,” (Page 9). 
Accordingly, the claimed “metering device adapted to supply a predetermined amount of the at least one component of the initial substance from the storage container in to a metering container” has been interpreted as a peristaltic pump, as well as equivalents thereof.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Wofsy on 12/6/2021.

The application has been amended as follows: 
Cancel claims 11, 13, and 14.

Allowable Subject Matter
Claims 1-8, 10, and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is drawn to a rotary evaporator.

Torii a rotary evaporator “wherein a first conduit and/or a first conduit portion for supplying the initial substance in a mattered manner is at least temporarily connected to a distillate removal container in order to supply a removed distillate or distillate component to the evaporation flask again and to subject it to an evaporation process,” as required by lines 11-14 of claim 1.
There is no prior art of record which cures the deficiencies of Torii.
In view of the above, claim 1 and its dependents are novel and non-obvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772